UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 05-7172




In Re:    LEROY DUNHAM, JR., a/k/a Boo Boo,
a/k/a Larry,




                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                         (CR-95-234-1-BEL)


Submitted:   September 23, 2005          Decided:   December 20, 2005


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Leroy Dunham, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Leroy   Dunham,   Jr.,    petitions   for   writ   of   mandamus,

alleging the district court has unduly delayed acting on his motion

filed under 18 U.S.C. § 3582(c) (2000).          He seeks an order from

this court directing the district court to act.               Although the

motion has been pending since January 2001, the last significant

action occurred on April 8, 2005, when the district court gave

Dunham additional time to object to the court’s intention to

recharacterize the motion as one filed under 28 U.S.C. § 2255

(2000).   We find that mandamus relief is not warranted at this time

because the delay since the district court’s last significant

action is not unreasonable.     Accordingly, we dismiss the mandamus

petition without prejudice to the filing of another mandamus

petition if the district court does not act expeditiously.                We

grant Dunham’s motion to proceed in forma pauperis.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                       PETITION DISMISSED




                                    - 2 -